Exhibit 10.3

 

 

SERIES 2011-1

INDENTURE SUPPLEMENT

Dated as of March 17, 2011

to

INDENTURE

Dated as of August 26, 2010

WTH FUNDING LIMITED PARTNERSHIP

as Administrator

- and -

WTH CAR RENTAL ULC

as Rental ULC

- and -

BNY TRUST COMPANY OF CANADA

as Indenture Trustee

 

 



--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

     1            1.1    Definitions      1   

1.2

   Governing Law      11   

1.3

   Counterparts      11   

1.4

   Ratification of Indenture      11   

ARTICLE 2 THE SERIES 2011-1 NOTES

     11   

2.1

   Creation and Designation      11   

2.2

   Form of Delivery      11   

2.3

   Delivery and Payment      12   

ARTICLE 3 SERIES 2011-1 RENTAL ULC ACCOUNTS AND INVESTMENTS

     12   

3.1

   Accounts      12   

ARTICLE 4 ALLOCATIONS, DEPOSITS AND PAYMENTS

     13   

4.1

   Ordinary Course Withdrawals      13   

4.2

   Application of Amounts Deposited to Series 2011-1 Rental Account      13   

4.3

   Application of Amounts Deposited to Series 2011-1 Vehicle Account      16   

4.4

   Payments to Noteholders      19   

4.5

   Computation and Deposit of Interest      20   

4.6

   Unrestricted Funds      20   

4.7

   Contributions      20   

ARTICLE 5 COVENANTS

     20   

5.1

   Program Negotiation Vehicles      20   

5.2

   Letter of Credit      22   

5.3

   Reporting      23   

5.4

   Fleet Composition      25   

5.5

   Distributions      26   

5.6

   Canadian GAAP      26   

ARTICLE 6 AMORTIZATION OF NOTES

     26   

6.1

   Early Amortization Events      26   

6.2

   Series 2011-1 Early Amortization Period      27   

6.3

   Additional Event of Default      28   

ARTICLE 7 GENERAL

     28   

7.1

   Obligations of Rental ULC      28   

7.2

   Acceptance      28   

7.3

   Formal Date      28   

7.4

   Delivery of Executed Copies      28   

SCHEDULE “A” FORM OF FLEET REPORT

  

SCHEDULE “B” FORM OF SETTLEMENT REPORT

  

EXHIBIT “A-1” FORM OF SERIES 2011-1 WTH CAR RENTAL ULC ASSET BACKED NOTE

  



--------------------------------------------------------------------------------

This SERIES 2011-1 INDENTURE SUPPLEMENT (this “Indenture Supplement”), by and
between WTH FUNDING LIMITED PARTNERSHIP, a limited partnership formed under the
laws of the Province of Ontario (“Administrator”), WTH CAR RENTAL ULC, an
unlimited liability company formed under the laws of the Province of Alberta
(“Rental ULC”), and BNY TRUST COMPANY OF CANADA, a trust company incorporated
under the laws of Canada, in its capacity as indenture trustee under the
Indenture (in such capacity, together with its successors and permitted assigns
in such capacity, the “Indenture Trustee”), is made and entered into as of
March 17, 2011.

Pursuant to this Indenture Supplement, Rental ULC shall create a new Series of
Notes and shall specify the Principal Terms thereof.

ARTICLE 1 DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

 

1.1 Definitions

Terms used herein which are defined in the Indenture, either directly or by
reference therein, have the meanings assigned to them in the Indenture unless
otherwise defined herein. In this Indenture Supplement:

“Avis” means Aviscar Inc., a corporation incorporated under the laws of Canada,
and its successors and permitted assigns.

“Avis or Budget System Member” means a licensee of Avis or Budget or any
Affiliate of Avis or Budget.

“Budget” means Budgetcar Inc., a corporation incorporated under the laws of
Canada, and its successors and permitted assigns.

“Cash Collateral Accounts” has the meaning given to it in Section 3.1(c).

“Cash Collateral (CAD) Account” has the meaning given to it in Section 3.1(c).

“Cash Collateral (USD) Account” has the meaning given to it in Section 3.1(c).

“Controlled Amortization Amount” means, for each Remittance Date during the
Series 2011-1 Controlled Amortization Period, $33,333,333.33.

“Controlled Deposit Amount” means, for each Remittance Date during the Series
2011-1 Controlled Amortization Period, the Controlled Amortization Amount plus
any portions of Controlled Amortization Amounts that were to be paid to the
Series 2011-1 Noteholders on a prior Remittance Date but were not so paid.

“Controlled Amortization Period Commencement Date” means October 1, 2014.

“Equivalent Amount” on any given date in one currency (the “first currency”) of
any amount denominated in another currency (the “second currency”) means the
amount of



--------------------------------------------------------------------------------

the first currency which could be purchased with such amount of the second
currency at the equivalent selling rate for commercial banks trading in Canadian
dollars as published in the Wall Street Journal on the Business Day prior to
such date.

“Excess Automobile, Minivan and Sport Utility Vehicle OBV Percentage” means, on
any date, the fraction (expressed as a percentage) which the aggregate Current
Book Value of Rental ULC Vehicles that are automobiles, minivans and sport
utility vehicles, each with an Original Book Value greater than $90,000, is of
the aggregate Current Book Value of all Rental ULC Vehicles as of such date.

“Excess Box Truck Percentage” means, on any date, a percentage equal to the
amount, if any, by which (x) the fraction (expressed as a percentage) which the
aggregate Current Book Value of Rental ULC Vehicles that are box trucks is of
the aggregate Current Book Value of all Rental ULC Vehicles, exceeds (y)10% as
of such date.

“Excess Hyundai Percentage” means, on any date, a percentage equal to the
amount, if any, by which (x) the fraction (expressed as a percentage) which the
aggregate Current Book Value of Rental ULC Vehicles manufactured by Hyundai is
of the aggregate Current Book Value of all Rental ULC Vehicles, exceeds (y) 25%
as of such date.

“Excess Kia Percentage” means, on any date, a percentage equal to the amount, if
any, by which (x) the fraction (expressed as a percentage) which the aggregate
Current Book Value of Rental ULC Vehicles manufactured by Kia is of the
aggregate Current Book Value of all Rental ULC Vehicles, exceeds (y) 10% as of
such date.

“Excess Mazda Percentage” means, on any date, a percentage equal to the amount,
if any, by which (x) the fraction (expressed as a percentage) which the
aggregate Current Book Value of Rental ULC Vehicles manufactured by Mazda is of
the aggregate Current Book Value of all Rental ULC Vehicles, exceeds (y) 10% as
of such date.

“Excess Mileage Percentage” means, on any date, the fraction (expressed as a
percentage) which the aggregate Current Book Value of Rental ULC Vehicles that
are Used Vehicles with mileage of more than 90,000 kilometres is of the
aggregate Current Book Value of all Rental ULC Vehicles as of such date.

“Excess Non-Program (36 month) Percentage” means, on any date, the fraction
(expressed as a percentage) which the aggregate Current Book Value of Rental ULC
Vehicles that are Non-Program Vehicles (other than box trucks) greater than 36
months old is of the aggregate Current Book Value of all Rental ULC Vehicles as
of such date.

“Excess Non-Program Truck (84 month) Percentage” means, on any date, the
fraction (expressed as a percentage) which the aggregate Current Book Value of
Rental ULC Vehicles that are both (x) box trucks and (y) Non-Program Vehicles
greater than 84 months old, is of the aggregate Current Book Value of all Rental
ULC Vehicles as of such date.

 

2



--------------------------------------------------------------------------------

“Excess Non-Program Percentage” means, on any date, a percentage equal to the
amount, if any, by which (x) the fraction (expressed as a percentage) which the
aggregate Current Book Value of Non-Program Vehicles is of the aggregate Current
Book Value of all Rental ULC Vehicles, exceeds (y) 75% as of such date.

“Excess Other Manufacturer Aggregate Percentage” means, on any date, a
percentage equal to the amount, if any, by which (x) the fraction (expressed as
a percentage) which the aggregate Current Book Value of all Rental ULC Vehicles
manufactured by Manufacturers other than Chrysler, Ford, General Motors, any
other Eligible Manufacturer, Hyundai, Kia, Mazda, Nissan or Toyota is of the
aggregate Current Book Value of all Rental ULC Vehicles, exceeds (y) 12.5% as of
such date.

“Excess Other Manufacturer Percentage” means, on any date, a percentage equal to
the amount, if any, by which (x) the fraction (expressed as a percentage) which
the aggregate Current Book Value of Rental ULC Vehicles manufactured by any one
Manufacturer other than Chrysler, Ford, General Motors, any other Eligible
Manufacturer, Hyundai, Kia, Mazda, Nissan or Toyota is of the aggregate Current
Book Value of all Rental ULC Vehicles, exceeds (y) 5% as of such date.

“Excess Service Vehicle Percentage” means, on any date, a percentage equal to
the amount, if any, by which (x) the fraction (expressed as a percentage) which
the aggregate Current Book Value of Rental ULC Vehicles that are Service
Vehicles is of the aggregate Current Book Value of all Rental ULC Vehicles,
exceeds (y) 1% as of such date.

“Excess Trucks, Vans, and Service Vehicles OBV Percentage” means, on any date,
the fraction (expressed as a percentage) which the aggregate Current Book Value
of Rental ULC Vehicles that are trucks, vans, and Service Vehicles, each with an
Original Book Value greater than $115,000, is of the aggregate Current Book
Value of all Rental ULC Vehicles as of such date.

“Excess Used Vehicle Percentage” means, on any date, a percentage equal to the
amount, if any, by which (x) the fraction (expressed as a percentage) which the
aggregate Current Book Value of Rental ULC Vehicles that are Used Vehicles is of
the aggregate Current Book Value of all Rental ULC Vehicles, exceeds (y) 5% as
of such date.

“Fleet Report” means a monthly report provided by the Administrator concerning
Rental ULC Vehicles substantially in the form of Schedule “A.”

“Funding LP Business Revenues” has the meaning given to it in the Master Vehicle
Lease Agreement.

“Group Receivables Value” means at any time in respect of a group of Vehicle
Receivables having a common Vehicle Receivable Enhancement Percentage (and
excluding, for greater certainty, any Vehicle Receivables for which there is no
applicable Vehicle Receivable Enhancement Percentage), the quotient of (x) the
aggregate Current Book Value of such Vehicle Receivables at such time divided by
(y) the sum of one (1)

 

3



--------------------------------------------------------------------------------

plus the Vehicle Receivable Enhancement Percentage applicable to such Vehicle
Receivables.

“Group Required Vehicle Collateral Amount” means at any time:

 

  (a) in respect of each group of Program Vehicles having a common Program
Vehicle Enhancement Percentage, the product of (x) the Series 2011-1 Principal
Balance at such time, multiplied by (y) the percentage which the aggregate
Current Book Value of such Program Vehicles at such time (other than any Program
Vehicle in respect of which a Vehicle Receivable is outstanding and after
deducting from such aggregate Current Book Value the aggregate amounts owing to
the applicable Manufacturer or dealer by Rental ULC or Funding LP in respect of
such Program Vehicles on such date) is of the aggregate Current Book Value of
all Rental ULC Vehicles, multiplied by (z) the sum of one (1) plus the Program
Vehicle Enhancement Percentage applicable to such Program Vehicles; and

 

  (b) in respect of each group of Non-Program Vehicles having a common
Non-Program Vehicle Enhancement Percentage, the product of (x) the Series 2011-1
Principal Balance at such time, multiplied by (y) the percentage which the
aggregate Current Book Value of such Non-Program Vehicles at such time (other
than any Non-Program Vehicle in respect of which a Vehicle Receivable is
outstanding and after deducting from such aggregate Current Book Value the
aggregate amounts owing to the applicable Manufacturer or dealer by Rental ULC
or Funding LP in respect of such Non-Program Vehicles on such date) is of the
aggregate Current Book Value of all Rental ULC Vehicles, multiplied by (z) the
sum of one (1) plus the Non-Program Vehicle Enhancement Percentage applicable to
such Non-Program Vehicles.

“Indenture” means the Trust Indenture, dated as of August 26, 2010, between
Rental ULC and the Indenture Trustee, as amended, restated, supplemented or
otherwise modified from time to time.

“LC and Cash Collateral Amount” means, on any date, the aggregate amount
available to be drawn on such date under the Letter of Credit, as specified
therein, plus the aggregate of the amount on deposit in the Cash Collateral
(CAD) Account and 92.5% of the Canadian dollar Equivalent Amount of the amount
on deposit in the Cash Collateral (USD) Account on such date.

“L/C Provider” means, initially, JPMorgan Chase Bank, N.A., and includes any
subsequent provider(s) in respect of which the Rating Agency Condition has been
satisfied.

“Letter of Credit” means an irrevocable letter of credit issued by an L/C
Provider for the benefit of the Series 2011-1 Noteholders and delivered to the
Indenture Trustee on behalf of the Series 2011-1 Noteholders from time to time
pursuant to the terms hereof and, for greater certainty, excludes any Letter of
Credit that has expired pursuant to

 

4



--------------------------------------------------------------------------------

Section 5.2(a)(i), been terminated pursuant to Section 5.2(a)(ii) or in respect
of which the related L/C Provider has been downgraded as provided for under
Section 5.2(a)(iii) or the second last paragraph of Section 5.2(a), in each
case, such exclusion only applies immediately after actions have been taken, in
all cases, pursuant to Sections 5.2(a)(iv), 5.2(a)(v) or the second last
paragraph of Section 5.2(a).

“Licensee Vehicle Assignment Agreement” means, where the vendor is Avis or
Budget, an agreement to be entered into between Rental ULC and Avis or Budget,
as applicable, and where the vendor is an Avis or Budget System Member, an
agreement to be entered into between Rental ULC and such Avis or Budget System
Member, each agreement in respect of which the Rating Agency Condition has been
satisfied.

“Licensee Vehicles” means any Vehicles owned by (a) Avis or Budget System
Members; or (b) Avis or Budget where such Vehicles have been acquired, directly
or indirectly, by Avis or Budget from Avis or Budget System Members.

“Non-Program Vehicle Enhancement Percentage” means in respect of Non-Program
Vehicles manufactured by a particular Manufacturer at any time:

 

  (a) 45.97%, where (i) at such time, the highest of the Non-Program Vehicle
Loss Percentages as determined on the six most recently completed Settlement
Dates is less than or equal to 1.0%; and (ii) no Manufacturer Event of
Bankruptcy has occurred and is continuing in respect of such Manufacturer;

 

  (b) 59.39%, where (i) at such time, the highest of the Non-Program Vehicle
Loss Percentages as determined on the six most recently completed Settlement
Dates is greater than 1.0%; or (ii) a Manufacturer Event of Bankruptcy has
occurred and is continuing in respect of such Manufacturer and such Manufacturer
is not a Non-Performing Manufacturer; and

 

  (c) 67.39%, where a Manufacturer Event of Bankruptcy has occurred and is
continuing in respect of such Manufacturer and such Manufacturer is a
Non-Performing Manufacturer.

“Non-Program Vehicle Loss Percentage” means a fraction, expressed as a
percentage, calculated on each Settlement Date, equal to:

 

  (a) the amount, if any, by which (i) the aggregate Current Book Value (as
determined at the time of disposition) of all Non-Program Vehicles disposed of
during the three most recently completed Settlement Periods prior to such
Settlement Date (or such greater number of Settlement Periods as may be
necessary such that the aggregate Proceeds of Disposition of Non-Program
Vehicles disposed of during such time period is not less than $6,000,000);
exceeds (ii) the aggregate Proceeds of Disposition of such Non-Program Vehicles;

divided by

 

5



--------------------------------------------------------------------------------

  (b) the amount determined in clause (a)(i) above.

“Parent Guarantee” means the guarantee dated as of the date hereof, made by the
Parent in favour of the Indenture Trustee, on behalf of itself and the Series
2011-1 Noteholders, pursuant to which the Parent has guaranteed, among other
things, certain of the non-monetary obligations of Avis, Budget, and Funding LP
under the Series 2011-1 Transaction Documents, as the same may be amended or
restated from time to time in accordance with its terms.

“Proceeds of Disposition Series Required Amount” means, in respect of the Series
2011-1 Notes:

 

  (a) on each Remittance Date during the Series 2011-1 Revolving Period, an
amount equal to the aggregate of the amounts referred to in Section 4.3(a)(i)
and 4.3(a)(ii) for such Remittance Date,

 

  (b) on each Remittance Date during the Series 2011-1 Controlled Amortization
Period, an amount equal to the aggregate of the amounts referred to in
Section 4.3(b)(i) through 4.3(b)(iii) for such Remittance Date,

 

  (c) on each Remittance Date during the Series 2011-1 Early Amortization
Period, an amount equal to the aggregate of the amounts referred to in
Section 4.3(c)(i) and 4.3(c)(ii) for such Remittance Date, and

 

  (d) on each Remittance Date during the Series 2011-1 Enforcement Period, an
amount equal to the aggregate of the amounts referred to in Section 4.3(d)(i)
through 4.3(d)(vi) for such Remittance Date.

“Program Negotiation Vehicles” has the meaning given to it in Section 5.1(a).

“Program Vehicle Enhancement Percentage” means, in respect of an Eligible
Manufacturer of Program Vehicles at any time, (a) if such Eligible
Manufacturer’s unsecured long-term debt rating by DBRS at such time is (i) BBB
or higher, 27%; (ii) BBB (low), 31.16%; (iii) BB (high), 35.61%; (iv) BB,
40.37%; and (v) BB (low) or lower or is unrated by DBRS, (1) with respect to the
portion of the aggregate Current Book Value of the Program Vehicles manufactured
by such Eligible Manufacturer that represents up to and including 33% of the
aggregate Current Book Value of all Program Vehicles, 45.48%; and (2) with
respect to the portion of the aggregate Current Book Value of the Program
Vehicles of such Eligible Manufacturer representing greater than 33% of the
aggregate Current Book Value of all Program Vehicles, 52.11%; or (b) if a
Manufacturer Event of Bankruptcy has occurred in respect of such Eligible
Manufacturer and is continuing, and (i) such Eligible Manufacturer is not a
Non-Performing Manufacturer, 59.39 %, or (ii) such Eligible Manufacturer is a
Non-Performing Manufacturer, 67.39%.

“Rating Agency” means, with respect to the Series 2011-1 Notes, DBRS.

 

6



--------------------------------------------------------------------------------

“Rating Agency Condition” means a condition which is satisfied in respect of any
proposed action and the Series 2011-1 Notes when the Rating Agency has notified
Rental ULC in writing that such proposed action will not result in a withdrawal
or downgrade of its then current rating of the Series 2011-1 Notes.

“Reports” has the meaning given to it in Section 5.3(c).

“Required LC and Cash Collateral Amount” means, at any time, an amount equal to
5.875% of the Series 2011-1 Principal Balance at such time.

“Series 2011-1 Aggregate Vehicle Collateral Amount” means, at any time, the
excess, if any, of (a) the Aggregate Vehicle Collateral Amount at such time over
(b) the aggregate of all amounts included in Aggregate Vehicle Collateral Amount
pursuant to clause (c) of the definition thereof.

“Series 2011-1 Allocation Percentage” means the Series Allocation Percentage in
respect of the Series 2011-1 Notes.

“Series 2011-1 Closing Date” means March 17, 2011.

“Series 2011-1 Controlled Amortization Period” means the period beginning on the
Controlled Amortization Period Commencement Date and terminating on the earlier
of (a) the Remittance Date on which the Series 2011-1 Principal Balance is
reduced to zero; and (b) the close of business on the day immediately preceding
the day on which the Series 2011-1 Early Amortization Period commences.

“Series 2011-1 Early Amortization Event” means the occurrence of any of the
events specified in Section 6.1 of this Indenture Supplement.

“Series 2011-1 Early Amortization Period” means the period beginning at the
earlier of (a) the occurrence of an Event of Default (as specified as an Early
Amortization Event in Section 6.1(e)), and (b) the date specified in a written
notice delivered to Rental ULC pursuant to Section 6.2(a)(i) following the
occurrence of any other Series 2011-1 Early Amortization Event, and terminating
on the earlier of (x) the first Remittance Date on which all principal and
interest owing to the Series 2011-1 Noteholders has been paid in full, and
(y) the close of business on the day immediately preceding the day on which the
Series 2011-1 Enforcement Period commences.

“Series 2011-1 Enforcement Period” means the period beginning on the date on
which the Indenture Trustee commences any enforcement actions under Section 10.3
of the Indenture or Section 5.3 of the Funding LP Security Agreement, and ending
on the first Remittance Date on which all principal and interest owing to the
Series 2011-1 Noteholders has been paid in full; which period shall be the
“Enforcement Period” for the Series 2011-1 Notes under the Indenture.

“Series 2011-1 Expected Final Payment Date” means March 20, 2015.

 

7



--------------------------------------------------------------------------------

“Series 2011-1 Final Maturity Date” means the earlier of (a) September 21, 2015,
and (b) the date that is six months following the commencement of the Series
2011-1 Early Amortization Period.

“Series 2011-1 Incremental Enhancement Amount” means, as of any date of
determination, the sum, without duplication, of:

 

  (a) the Excess Automobile, Minivan and Sport Utility Vehicle OBV Percentage of
the Series 2011-1 Principal Balance;

 

  (b) the Excess Box Truck Percentage of the Series 2011-1 Principal Balance;

 

  (c) the Excess Hyundai Percentage of the Series 2011-1 Principal Balance;

 

  (d) the Excess Kia Percentage of the Series 2011-1 Principal Balance;

 

  (e) the Excess Mazda Percentage of the Series 2011-1 Principal Balance;

 

  (f) the Excess Mileage Percentage of the Series 2011-1 Principal Balance;

 

  (g) the Excess Non-Program (36 month) Percentage of the Series 2011-1
Principal Balance;

 

  (h) the Excess Non-Program Truck (84 month) Percentage of the Series 2011-1
Principal Balance;

 

  (i) the Excess Non-Program Percentage of the Series 2011-1 Principal Balance;

 

  (j) the Excess Other Manufacturer Aggregate Percentage of the Series 2011-1
Principal Balance;

 

  (k) the Excess Other Manufacturer Percentage of the Series 2011-1 Principal
Balance;

 

  (l) the Excess Service Vehicle Percentage of the Series 2011-1 Principal
Balance;

 

  (m) the Excess Trucks, Vans, and Service Vehicles OBV Percentage of the Series
2011-1 Principal Balance; and

 

  (n) the Excess Used Vehicle Percentage of the 2011-1 Principal Balance;

“Series 2011-1 Initial Principal Balance” means $200,000,000.

“Series 2011-1 Interest Amount” means, in respect of each Remittance Date and
the related Remittance Period, an amount equal to the aggregate of (x) the
amount of interest that has accrued on the Series 2011-1 Principal Balance
during such related Remittance Period at the Series 2011-1 Interest Rate, plus
(y) the amount (if any) representing

 

8



--------------------------------------------------------------------------------

interest that has accrued on the Series 2011-1 Principal Balance during prior
Remittance Periods at the Series 2011-1 Interest Rate but has not yet been paid
to the Series 2011-1 Noteholders, together with accrued interest on that amount
at the Series 2011-1 Interest Rate to the extent permitted by applicable law.

“Series 2011-1 Interest Rate” has the meaning given to it in Section 4.5(a).

“Series 2011-1 Noteholder” means each Person in whose name a Series 2011-1 Note
is registered in the Note Register.

“Series 2011-1 Notes” means the WTH Car Rental ULC Asset Backed Notes, Series
2011-1, substantially in the form of Exhibit A-1.

“Series 2011-1 Principal Balance” means, on any date of determination, an amount
equal to (a) the Series 2011-1 Initial Principal Balance; minus (b) the
aggregate amount of principal payments made to the Series 2011-1 Noteholders on
or prior to such date.

“Series 2011-1 Rental Account” has the meaning given to it in Section 3.1(a).

“Series 2011-1 Rental ULC Expenses” means, for any Remittance Date and the
related Settlement Period, an amount equal to the product of (a) the Series
2011-1 Allocation Percentage determined on the prior Remittance Date (or the
Series 2011-1 Closing Date in the case of the initial Remittance Date) and
(b) the sum of (x) Rental ULC Expenses for the related Settlement Period plus
(y) the amount of any Rental ULC Expenses previously due but not paid in respect
of prior Settlement Periods.

“Series 2011-1 Revolving Period” means the period beginning at the close of
business on the Series 2011-1 Closing Date, and terminating at the earlier of
(a) the close of business on the day immediately preceding the Controlled
Amortization Period Commencement Date; and (b) the close of business on the day
immediately preceding the day on which the Series 2011-1 Early Amortization
Period commences; which period shall be the “Revolving Period” for the Series
2011-1 Notes under the Indenture.

“Series 2011-1 Required Vehicle Collateral Amount” means, at any time,

 

  (a) the Total Required Vehicle Collateral Amount,

plus

 

  (b) the Series 2011-1 Incremental Enhancement Amount,

minus

 

  (c) the Total Receivables Value multiplied by the Series 2011-1 Principal
Balance and divided by the Aggregate Outstanding Principal Amount,

minus

 

9



--------------------------------------------------------------------------------

  (d) the LC and Cash Collateral Amount;

which amount shall be the “Series Required Vehicle Collateral Amount” for the
Series 2011-1 Notes under the Indenture.

“Series 2011-1 Transaction Documents” means (a) the Indenture, the Master
Vehicle Lease Agreement, the Administration Agreement, the Funding LP
Partnership Agreement, the Funding LP Security Agreement, the Liquidation Agent
Agreement, the Back-up Administration Agreement, the Funding/Rental Purchase
Agreement and the Account Control Agreement, and (b) this Indenture Supplement,
the Underwriting Agreement, and the Parent Guarantee, and each document listed
in clause (b) of this definition shall also constitute a “Transaction Document”
for purposes of the Indenture.

“Series 2011-1 Vehicle Account” has the meaning given to it in Section 3.1(b).

“Series Cost of Funds Amount” means, in respect of the Series 2011-1 Notes and a
Remittance Period and the related Remittance Date, the Series 2011-1 Interest
Amount, less, in the case of the initial Remittance Date in respect of the
Series 2011-1 Notes, any amounts deposited into the Series 2011-1 Rental Account
on the Series 2011-1 Closing Date pursuant to Section 4.5(c).

“Settlement Report” means a monthly report substantially in the form of Schedule
“B” provided by the Administrator to the Indenture Trustee pursuant to
Section 5.3(a).

“Total Receivables Value” means at any time the sum of the Group Receivables
Values for all Vehicle Receivables at such time.

“Total Required Vehicle Collateral Amount” means at any time the sum of the
Group Required Vehicle Collateral Amounts for all Rental ULC Vehicles at such
time.

“Vehicle Receivable Enhancement Percentage” means, if the related Manufacturer,
Approved Dealer, auction house or other Person who is the debtor of the related
Vehicle Receivable has a long-term unsecured debt rating by DBRS at such time of
(a) BBB or higher, 27%; (b) BBB (low), 31.16%; (c) BB (high), 566.67%; (d) BB,
630.59%; (e) BB (low) or lower or is unrated by DBRS, 708.08%.

“Underwriters” means Scotia Capital Inc., BMO Nesbitt Burns Inc. and Deutsche
Bank Securities Limited.

“Underwriting Agreement” means the underwriting agreement dated as of March 10,
2011, between Rental ULC, Funding LP, Avis, Budget and the Underwriters, as the
same may be amended, restated, supplemented or modified from time to time.

 

10



--------------------------------------------------------------------------------

1.2 Governing Law

This Indenture Supplement shall be construed in accordance with and governed by
the laws of the Province of Ontario and the federal laws of Canada applicable
therein, without reference to its conflict of law provisions and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws.

 

1.3 Counterparts

This Indenture Supplement may be executed in any number of counterparts and by
facsimile, each of which so executed will be deemed to be an original, but all
such counterparts will together constitute but one and the same instrument.

 

1.4 Ratification of Indenture

As supplemented by this Indenture Supplement, the Indenture is in all respects
ratified and confirmed and the Indenture as so supplemented by this Indenture
Supplement shall be read, taken and construed as one and the same instrument.

ARTICLE 2 THE SERIES 2011-1 NOTES

 

2.1 Creation and Designation

 

  (a) There is hereby created and designated a Series of Notes to be issued
pursuant to the Indenture and this Indenture Supplement to be known as “WTH Car
Rental ULC Asset Backed Notes, Series 2011-1” or the “Series 2011-1 Notes.” The
Series 2011-1 Notes will be issued in only one class.

 

  (b) The Series 2011-1 Notes will not be subordinated to any other Series of
Notes and shall constitute Senior Notes.

 

  (c) The “Stated Principal Amount” of the Series 2011-1 Notes shall be the
Series 2011-1 Principal Balance.

 

  (d) The Series 2011-1 Notes shall be denominated in Dollars.

 

  (e) The initial Remittance Period for the Series 2011-1 Notes will begin on
the Series 2011-1 Closing Date and end on April 19, 2011 and the initial
Remittance Date for the Series 2011-1 Notes will occur on April 20, 2011.

 

2.2 Form of Delivery

The Series 2011-1 Notes, upon original issuance, shall be delivered in
registered form as provided in Section 3.1(g) of the Indenture and shall be
issued as one or more Global Notes as provided in Section 2.4 of the Indenture.

 

11



--------------------------------------------------------------------------------

2.3 Delivery and Payment

Rental ULC shall execute and deliver the Series 2011-1 Notes to the Indenture
Trustee for authentication, and the Indenture Trustee shall deliver the Series
2011-1 Notes when authenticated, each in accordance with Section 3.3 of the
Indenture.

ARTICLE 3 SERIES 2011-1 RENTAL ULC ACCOUNTS AND INVESTMENTS

 

3.1 Accounts

 

  (a) Series 2011-1 Rental Account. On or before the Series 2011-1 Closing Date,
Rental ULC shall cause to be established and maintained a Qualified Account (the
“Series 2011-1 Rental Account”) in the name of Rental ULC. The Series 2011-1
Rental Account shall initially be held at Bank of Montreal, having account
number 0002-1996-708. The Series 2011-1 Rental Account shall be the Series
Rental Account in respect of the Series 2011-1 Notes. The Qualified Institution
shall be required specifically to acknowledge that it has no right to set-off in
respect of the Series 2011-1 Rental Account. Rental ULC, subject to the rights
of the Indenture Trustee hereunder and under the Indenture and the Security
Interest granted by Rental ULC under the Indenture, shall possess all beneficial
right, title and interest in all funds and investments on deposit from time to
time in the Series 2011-1 Rental Account and in all proceeds thereof (including
all income thereon).

 

  (b) Series 2011-1 Vehicle Account. On or before the Series 2011-1 Closing
Date, Rental ULC shall cause to be established and maintained a Qualified
Account (the “Series 2011-1 Vehicle Account”) in the name of Rental ULC. The
Series 2011-1 Vehicle Account shall initially be held at Bank of Montreal,
having account number 0002-1996-716. The Series 2011-1 Vehicle Account shall be
the Series Vehicle Account in respect of the Series 2011-1 Notes. The Qualified
Institution shall be required specifically to acknowledge that it has no right
to set-off in respect of the Series 2011-1 Vehicle Account. Rental ULC, subject
to the rights of the Indenture Trustee hereunder and under the Indenture and the
Security Interest granted by Rental ULC under the Indenture, shall possess all
beneficial right, title and interest in all funds and investments on deposit
from time to time in the Series 2011-1 Vehicle Account and in all proceeds
thereof (including all income thereon).

 

  (c)

Cash Collateral Accounts. On or before the Series 2011-1 Closing Date, Rental
ULC shall cause to be established and maintained a Canadian Dollar Qualified
Account (the “Cash Collateral (CAD) Account”) in the name of Rental ULC and a
United States dollar Qualified Account in the name of Rental ULC (the “Cash
Collateral (USD) Account” and, together with the Cash Collateral (CAD) Account,
the “Cash Collateral Accounts.”) The Cash Collateral (CAD) Account shall
initially be held at Bank of Montreal, having account number 0002-1996-695, and
the Cash Collateral (USD) Account shall initially be held at Bank of Montreal,
having account number 0002-4790-122. The Cash Collateral Accounts

 

12



--------------------------------------------------------------------------------

 

shall be Series Accounts in respect of the Series 2011-1 Notes. Each Qualified
Institution shall be required specifically to acknowledge that it has no right
to set-off in respect of the Cash Collateral (CAD) Account or the Cash
Collateral (USD) Account, as applicable. Rental ULC, subject to the rights of
the Indenture Trustee hereunder and under the Indenture and the Security
Interest granted by Rental ULC under the Indenture, shall possess all beneficial
right, title and interest in all funds and investments on deposit from time to
time in the Cash Collateral Accounts and in all proceeds thereof (including all
income thereon).

ARTICLE 4 ALLOCATIONS, DEPOSITS AND PAYMENTS

 

4.1 Ordinary Course Withdrawals

Rental ULC, or the Administrator on its behalf, shall be entitled from time to
time to withdraw or apply funds on deposit in the Master Vehicle Account to the
payment of the purchase price of the Vehicles being acquired by Rental ULC or to
the making of any Distribution or payment to any other Person if (i) no Series
2011-1 Early Amortization Event shall have occurred and be continuing; and
(ii) no such withdrawal or application will, with the giving of notice or lapse
of time or both, cause a Series 2011-1 Early Amortization Event to occur.

 

4.2 Application of Amounts Deposited to Series 2011-1 Rental Account

 

  (a) On each Remittance Date during the Series 2011-1 Revolving Period and the
Series 2011-1 Controlled Amortization Period, Rental ULC, or the Administrator
on its behalf, shall distribute cash from the Series 2011-1 Rental Account
(including all cash transferred from the Series 2011-1 Vehicle Account to the
Series 2011-1 Rental Account on such Remittance Date pursuant to
Section 4.3(a)(i) or 4.3(b)(i)) as follows and in the following priority:

 

  (i) first, the Series 2011-1 Allocation Percentage determined on the prior
Remittance Date (or the Series 2011-1 Closing Date in the case of the initial
Remittance Date) of any unpaid Indenture Trustee Fees and Expenses shall be paid
to the Indenture Trustee provided that such fees and expenses shall not exceed
$20,000 in respect of any Remittance Date;

 

  (ii) second, the Series 2011-1 Allocation Percentage determined on the prior
Remittance Date (or the Series 2011-1 Closing Date in the case of the initial
Remittance Date) of any unpaid Liquidation Agent Fees and Expenses and Back-up
Administrator Fees and Expenses shall be paid to the Liquidation Agent and
Back-up Administrator, respectively, provided that the aggregate of such fees
and expenses shall not exceed $10,000 in respect of any Remittance Date and if
there are insufficient amounts available to pay all such amounts in full, the
amount available shall be allocated on a pro rata basis based on the amounts
owing;

 

13



--------------------------------------------------------------------------------

  (iii) third, to pay to the Series 2011-1 Noteholders the Series 2011-1
Interest Amount for the related Remittance Period; provided that if there are
insufficient amounts available to pay such amount in full, the amount available
shall be allocated on a pro rata basis based on the respective principal amounts
of the Series 2011-1 Notes held by the Series 2011-1 Noteholders;

 

  (iv) fourth, to release to Rental ULC an amount equal to the Series 2011-1
Rental ULC Expenses (excluding any Indenture Trustee Fees and Expenses paid
under Section 4.2(a)(i) and any Liquidation Agent Fees and Expenses and Back-up
Administrator Fees and Expenses paid under Section 4.2(a)(ii)) for the related
Settlement Period which amount shall be applied by Rental ULC in the payment of
Rental ULC Expenses or to reimburse Rental ULC with respect to such share of
amounts paid on account of such Rental ULC Expenses, and any such amounts in
respect of prior Remittance Dates which remain outstanding; and

 

  (v) last, any remaining balance will be released out of the Series 2011-1
Rental Account as Unrestricted Funds.

 

  (b) On each Remittance Date during the Series 2011-1 Early Amortization
Period, Rental ULC or, subject to Section 2.2 of the Administration Agreement,
the Administrator on its behalf, shall distribute cash from the Series 2011-1
Rental Account (including all cash transferred from the Series 2011-1 Vehicle
Account to the Series 2011-1 Rental Account on such Remittance Date pursuant to
Section 4.3(c)(i) as follows and in the following priority:

 

  (i) first, the Series 2011-1 Allocation Percentage determined on the prior
Remittance Date (or the Series 2011-1 Closing Date in the case of the initial
Remittance Date) of any unpaid Indenture Trustee Fees and Expenses shall be paid
to the Indenture Trustee provided that such fees and expenses shall not exceed
$20,000 in respect of any Remittance Date;

 

  (ii) second, the Series 2011-1 Allocation Percentage determined on the prior
Remittance Date (or the Series 2011-1 Closing Date in the case of the initial
Remittance Date) of any unpaid Liquidation Agent Fees and Expenses and Back-up
Administrator Fees and Expenses shall be paid to the Liquidation Agent and
Back-up Administrator, respectively, provided that the aggregate of such fees
and expenses shall not exceed $10,000 in respect of any Remittance Date and if
there are insufficient amounts available to pay all such amounts in full, the
amount available shall be allocated on a pro rata basis based on the amounts
owing;

 

  (iii)

third, to pay to the Series 2011-1 Noteholders the Series 2011-1 Interest Amount
for the related Remittance Period; provided that if there are insufficient
amounts available to pay such amount in full, the amount

 

14



--------------------------------------------------------------------------------

 

available shall be allocated on a pro rata basis based on the respective
principal amounts of the Series 2011-1 Notes held by the Series 2011-1
Noteholders;

 

  (iv) fourth, to release to Rental ULC an amount equal to the Series 2011-1
Rental ULC Expenses (excluding any Indenture Trustee Fees and Expenses paid
under Section 4.2(b)(i) and any Liquidation Agent Fees and Expenses and Back-up
Administrator Fees and Expenses paid under Section 4.2(b)(ii)) for the related
Settlement Period which amount shall be applied by Rental ULC in the payment of
Rental ULC Expenses or to reimburse Rental ULC with respect to such share of
amounts paid on account of such Rental ULC Expenses, and any such amounts in
respect of prior Remittance Dates which remain outstanding; and

 

  (v) last, if an Event of Default has occurred or would occur following the
distributions on such Remittance Date pursuant to this Section 4.2 or
Section 4.3, to transfer the balance of the Series 2011-1 Rental Account to the
Series 2011-1 Vehicle Account and otherwise to transfer the balance out of the
Series 2011-1 Rental Account as Unrestricted Funds.

 

  (c) On each Remittance Date during the Series 2011-1 Enforcement Period, the
Indenture Trustee or other Paying Agent shall distribute cash from the Series
2011-1 Rental Account as follows and in the following priority:

 

  (i) first, to pay the Series 2011-1 Allocation Percentage determined on the
prior Remittance Date (or the Series 2011-1 Closing Date in the case of the
initial Remittance Date) of the fees and expenses related to any enforcement
proceedings under (x) Article 10 of the Indenture including the Liquidation
Agent Fees and Expenses, and (y) Article 5 of the Funding LP Security Agreement
to the extent not paid by Funding LP;

 

  (ii) second, without duplication of the amounts paid under Section 4.2(c)(i),
to pay (x) the Series 2011-1 Allocation Percentage determined on the prior
Remittance Date (or the Series 2011-1 Closing Date in the case of the initial
Remittance Date) of the Indenture Trustee Fees and Expenses for the related
Settlement Period, and (y) the Series 2011-1 Allocation Percentage determined on
the prior Remittance Date (or the Series 2011-1 Closing Date in the case of the
initial Remittance Date) of the amount of any fees and expenses of the Indenture
Trustee due and payable pursuant to the Funding LP Security Agreement not paid
by Funding LP;

 

  (iii) third, to pay the Series 2011-1 Allocation Percentage determined on the
prior Remittance Date (or the Series 2011-1 Closing Date in the case of the
initial Remittance Date) of the amount of any unpaid fees and expenses owing to
any replacement Administrator (that is not an Affiliate of Rental ULC) appointed
under the Administration Agreement;

 

15



--------------------------------------------------------------------------------

  (iv) fourth, to pay to the Series 2011-1 Noteholders the Series 2011-1
Interest Amount for the related Remittance Period; provided that if there are
insufficient amounts available to pay such amount in full, the amount available
shall be allocated on a pro rata basis based on the respective principal amounts
of the Series 2011-1 Notes held by the Series 2011-1 Noteholders; and

 

  (v) last, to transfer the balance of the Series 2011-1 Rental Account to the
Series 2011-1 Vehicle Account.

 

4.3 Application of Amounts Deposited to Series 2011-1 Vehicle Account

 

  (a) On each Remittance Date during the Series 2011-1 Revolving Period, Rental
ULC, or the Administrator on its behalf, shall distribute cash from the Series
2011-1 Vehicle Account as follows and in the following priority:

 

  (i) first, if there are insufficient funds in the Series 2011-1 Rental Account
to satisfy the payments to be made to the Series 2011-1 Noteholders, the
Liquidation Agent, the Back-up Administrator, and the Indenture Trustee pursuant
to Sections 4.2(a)(i) through 4.2(a)(iii), then any cash in the Series 2011-1
Vehicle Account up to the amount of the deficiency will be transferred to the
Series 2011-1 Rental Account and used to make such payments;

 

  (ii) second, to transfer such amount to the Cash Collateral (CAD) Account, as
will cause the Series 2011-1 Allocation Percentage of the Series 2011-1
Aggregate Vehicle Collateral Amount to equal the Series 2011-1 Required Vehicle
Collateral Amount; and

 

  (iii) last, if (A) no Series 2011-1 Early Amortization Event shall have
occurred and not been waived and (B) such transfer will not, with the giving of
notice or lapse of time or both, cause a Series 2011-1 Early Amortization Event
to occur, to transfer the balance out of the Series 2011-1 Vehicle Account back
to the Master Vehicle Account.

 

  (b) On each Remittance Date during the Series 2011-1 Controlled Amortization
Period, Rental ULC, or the Administrator on its behalf, shall distribute cash
from the Series 2011-1 Vehicle Account as follows and in the following priority:

 

  (i) first, if there are insufficient funds in the Series 2011-1 Rental Account
to satisfy the payments to be made to the Series 2011-1 Noteholders, the
Liquidation Agent, the Back-up Administrator, and the Indenture Trustee pursuant
to Sections 4.2(a)(i) through 4.2(a)(iii), then any cash in the Series 2011-1
Vehicle Account up to the amount of the deficiency will be transferred to the
Series 2011-1 Rental Account and used to make such payments;

 

16



--------------------------------------------------------------------------------

  (ii) second, to pay an amount equal to the Controlled Deposit Amount to the
Series 2011-1 Noteholders; provided that if there are insufficient amounts
available to pay such amount in full, the amount available shall be allocated on
a pro rata basis based on the respective principal amounts of the Series 2011-1
Notes held by the Series 2011-1 Noteholders;

 

  (iii) third, to transfer such amount to the Cash Collateral (CAD) Account, as
will cause the Series 2011-1 Allocation Percentage of the Series 2011-1
Aggregate Vehicle Collateral Amount to equal the Series 2011-1 Required Vehicle
Collateral Amount; and

 

  (iv) last, if (A) no Series 2011-1 Early Amortization Event shall have
occurred and not been waived and (B) such transfer will not, with the giving of
notice or lapse of time or both, cause a Series 2011-1 Early Amortization Event
to occur, to transfer the balance out of the Series 2011-1 Vehicle Account back
to the Master Vehicle Account.

 

  (c) On each Remittance Date during the Series 2011-1 Early Amortization
Period, Rental ULC or, subject to Section 2.2 of the Administration Agreement,
the Administrator on its behalf, shall distribute cash from the Series 2011-1
Vehicle Account (including all cash transferred from the Series 2011-1 Rental
Account to the Series 2011-1 Vehicle Account on such Remittance Date pursuant to
Section 4.2(b)(v)) as follows and in the following priority:

 

  (i) first, if there are insufficient funds in the Series 2011-1 Rental Account
to satisfy the payments to be made to the Series 2011-1 Noteholders, the
Liquidation Agent, the Back-up Administrator, and the Indenture Trustee pursuant
to Sections 4.2(b)(i) through 4.2(b)(iii), then any cash in the Series 2011-1
Vehicle Account up to the amount of the deficiency will be transferred to the
Series 2011-1 Rental Account and used to make such payments;

 

  (ii) second, to pay to the Series 2011-1 Noteholders, on a pro rata basis
based on the respective principal amounts of the Series 2011-1 Notes held by the
Series 2011-1 Noteholders, an amount equal to the lesser of:

 

  (A) the remaining balance in the Series 2011-1 Vehicle Account; and

 

  (B) the Series 2011-1 Principal Balance; and

 

  (iii) last, to transfer the balance out of the Series 2011-1 Vehicle Account
back to the Master Vehicle Account.

 

  (d)

On each Remittance Date during the Series 2011-1 Enforcement Period, the
Indenture Trustee or other Paying Agent shall distribute cash from the Series

 

17



--------------------------------------------------------------------------------

 

2011-1 Vehicle Account (including all cash transferred from the Series 2011-1
Rental Account to the Series 2011-1 Vehicle Account on such Remittance Date
pursuant to Section 4.2(c)(v)) as follows and in the following priority:

 

  (i) first, to pay the Series 2011-1 Allocation Percentage determined on the
prior Remittance Date (or the Series 2011-1 Closing Date in the case of the
initial Remittance Date) of the fees and expenses related to any enforcement
proceedings under (x) Article 10 of the Indenture including the Liquidation
Agent Fees and Expenses, and (y) Article 5 of the Funding LP Security Agreement
to the extent not paid by Funding LP, in each case to the extent any such fees
and expenses have not been paid under Sections 4.2(c)(i) and (ii);

 

  (ii) second, without duplication of the amounts paid under Section 4.3(d)(i),
to pay the Series 2011-1 Allocation Percentage determined on the prior
Remittance Date (or the Series 2011-1 Closing Date in the case of the initial
Remittance Date) of the Indenture Trustee Fees and Expenses for the related
Settlement Period to the extent such fees and expenses have not been paid under
Sections 4.2(c)(i) and (ii);

 

  (iii) third, to pay the Series 2011-1 Allocation Percentage determined on the
prior Remittance Date (or the Series 2011-1 Closing Date in the case of the
initial Remittance Date) of the amount of any unpaid fees and expenses owing to
any replacement Administrator (that is not an Affiliate of Rental ULC) appointed
under the Administration Agreement to the extent such fees and expenses have not
been paid under Section 4.2(c)(iii);

 

  (iv) fourth, to pay to the Series 2011-1 Noteholders any amounts required to
be paid to them pursuant to Section 4.2(c)(iv) which have not been paid pursuant
to Section 4.2(c)(iv) to be allocated and paid as provided in such Section;
provided that if there are insufficient amounts available to pay such amount in
full, the amount available shall be allocated on a pro rata basis based on the
respective principal amounts of the Series 2011-1 Notes held by the Series
2011-1 Noteholders;

 

  (v) fifth, to pay to the Series 2011-1 Noteholders, on a pro rata basis based
on the respective principal amounts of the Series 2011-1 Notes held by the
Series 2011-1 Noteholders, an amount equal to the lesser of:

 

  (A) the remaining balance in the Series 2011-1 Vehicle Account; and

 

  (B) the Series 2011-1 Principal Balance;

 

  (vi)

sixth, to pay to the Indenture Trustee any amounts owing by Rental ULC or
Funding LP which remain outstanding under any Series 2011-1

 

18



--------------------------------------------------------------------------------

 

Transaction Document after the allocation and payments referred to in Sections
4.3(d)(i) through 4.3(d)(v) above, provided that if there are insufficient
amounts available to pay all such amounts in full, the amount available shall be
allocated on a pro rata basis based on the amounts owing; and

 

  (vii) last, to transfer the balance out of the Series 2011-1 Vehicle Account
back to the Master Vehicle Account.

 

  (e) Any additional amounts transferred from the Master Vehicle Account to the
Series 2011-1 Vehicle Account in respect of a Series Shortfall in respect of the
Series 2011-1 Notes shall be applied in accordance with the provisions of
Sections 4.3(a), (b), (c), or (d) as applicable.

 

4.4 Payments to Noteholders

 

  (a) Unless otherwise specified, payments of principal or other amounts
(including interest) to Series 2011-1 Noteholders will be made on a pro rata
basis based on the respective principal amounts of the Series 2011-1 Notes held
by the Series 2011-1 Noteholders.

 

  (b) Any instalment of interest or principal, if any, payable on any Series
2011-1 Note, less any amounts required by law to be withheld or deducted
pursuant to Section 4.4(d), shall be paid by the Paying Agent to the Person in
whose name such Series 2011-1 Note is registered on the Record Date, by wire
transfer of immediately available funds to such Person’s account.

 

  (c) The right of the Series 2011-1 Noteholders to receive payments from Rental
ULC will terminate following payment in full of all principal and interest owing
to the Series 2011-1 Noteholders.

 

  (d) If required by law, Rental ULC will withhold or deduct any and all amounts
required to be withheld or deducted, and will remit such amount to the
appropriate taxation authorities.

 

  (e) Each Remittance Date shall be an “Interest Payment Date” in respect of the
Series 2011-1 Notes. Interest on the Series 2011-1 Notes shall be payable to the
Series 2011-1 Noteholders on each Remittance Date in the amount allocated and
paid for such purposes pursuant to Sections 4.2 and 4.3 hereof.

 

  (f) Each Remittance Date upon which an amount is allocated and paid pursuant
to Section 4.3 hereof in respect of the payment of principal on the Series
2011-1 Notes shall be a “Principal Payment Date” in respect of the Series 2011-1
Notes. The full Series 2011-1 Principal Balance shall be due and payable in full
on the Series 2011-1 Final Maturity Date which shall be the “Series Final
Maturity Date” in respect of the Series 2011-1 Notes.

 

19



--------------------------------------------------------------------------------

4.5 Computation and Deposit of Interest

 

  (a) Interest on the Series 2011-1 Notes shall accrue at a rate equal to
4.143% per annum (the “Series 2011-1 Interest Rate”) and shall be computed on
each Remittance Date on the basis of a 360-day year of twelve 30-day months for
each Remittance Period. The first Remittance Period will commence on the Series
2011-1 Closing Date and end on the day prior to the next occurring Remittance
Date.

 

  (b) Unless otherwise specified in this Indenture Supplement, interest for any
period will be calculated from and including the first day of such period (which
in the case of the initial issuance of a Series 2011-1 Note, shall be the date
of issuance of such Note) to but excluding the last day of such period.

 

  (c) On the Series 2011-1 Closing Date, Rental ULC will deposit, or cause to be
deposited, to the Series 2011-1 Rental Account an amount equal to the interest
that will accrue on the Series 2011-1 Principal Balance at the Series 2011-1
Interest Rate in respect of the initial Remittance Period.

 

4.6 Unrestricted Funds

Amounts released to Rental ULC hereunder as Unrestricted Funds may be used by
Rental ULC for any purpose not inconsistent with its Organizational Documents,
including for the making of Distributions to Funding LP and deposits to the
Master Vehicle Account.

 

4.7 Contributions

Rental ULC may deposit Contributions received by it to any Series Account or to
the VAT Account.

ARTICLE 5 COVENANTS

 

5.1 Program Negotiation Vehicles

 

  (a)

It is recognized that Rental ULC may purchase between June 1 in any year and
March 31 of the following year Vehicles of the upcoming Model Year manufactured
by an Eligible Manufacturer whose current Model Year Vehicles are subject to a
Repurchase Agreement, provided such Eligible Manufacturer is not a
Non-Performing Manufacturer, and from whom Rental ULC has received (i) a letter
of undertaking stating that the Eligible Manufacturer will repurchase Vehicles
of the upcoming Model Year sold by such Eligible Manufacturer to Rental ULC
which qualify for repurchase pursuant to a Repurchase Agreement with such
Eligible Manufacturers the terms of which are in the process of being finalized
and (ii) a draft of the repurchase agreement for the upcoming Model Year which
the Eligible Manufacturer has indicated it is willing to enter into. Such
Vehicles are referred to herein as “Program Negotiation Vehicles.” Rental

 

20



--------------------------------------------------------------------------------

 

ULC shall deliver a signed copy of any such letter of undertaking to the
Indenture Trustee and the Rating Agency as soon as reasonably practicable and,
in any event, prior to Rental ULC purchasing Program Negotiation Vehicles from
the relevant Eligible Manufacturer.

 

  (b) Subject to the following sentence, Program Negotiation Vehicles shall be
deemed to be Program Vehicles. If a Repurchase Agreement between Rental ULC and
an Eligible Manufacturer in respect of Vehicle models for a particular Model
Year is not entered into by February 28 of such Model Year or, if such
Repurchase Agreement has been entered into by February 28 of such Model Year but
the Rating Agency has notified Rental ULC in writing within 30 days of receipt
of a signed copy of such Repurchase Agreement that it is not satisfied with the
terms and conditions of such Repurchase Agreement, then thereafter for all
purposes hereof all Rental ULC Vehicles covered by such Repurchase Agreement
shall be deemed to be Non-Program Vehicles.

 

  (c) If a Repurchase Agreement between Rental ULC and an Eligible Manufacturer
in respect of Vehicle models for a particular Model Year is entered into prior
to February 28 of such Model Year and the Rating Agency has not notified Rental
ULC in writing within 30 days of receipt of a signed copy of such Repurchase
Agreement that it is not satisfied with the terms and conditions of such
Repurchase Agreement, then thereafter for all purposes hereof Rental ULC
Vehicles covered by such Repurchase Agreement shall be deemed to be Program
Vehicles.

 

  (d) Neither Funding LP nor Rental ULC shall agree to any amendment to the
Master Vehicle Lease Agreement, the Administration Agreement, the Liquidation
Agent Agreement, the Back-up Administration Agreement, the Funding LP Security
Agreement or the Funding LP Partnership Agreement without, in the case of
material amendments:

 

  (i) (a) satisfaction of the Rating Agency Condition for each Outstanding
Series and Class of Notes; and (b) receipt by the Indenture Trustee (with a copy
to the Rating Agency) of a Rental ULC Certificate indicating that the amendment
is not reasonably expected to result in Rental ULC being unable to make payments
of principal and interest on the Notes as they become due; or

 

  (ii) (a) prior written notice to the Rating Agency; and (b) the consent of the
Majority Holders of the Outstanding Senior Notes.

For greater certainty, Funding LP or Rental ULC may make immaterial amendments
to the foregoing documents without satisfying any of the above requirements,
provided that Funding LP or Rental ULC shall provide the Rating Agency and the
Indenture Trustee with (a) prior written notice of any such immaterial
amendments and (b) a copy of all such immaterial amendments.

 

21



--------------------------------------------------------------------------------

5.2 Letter of Credit

 

  (a) If,

 

  (i) prior to the date which is 30 days prior to the scheduled expiration date
of a Letter of Credit, such Letter of Credit shall not have been extended; or

 

  (ii) either Rental ULC or the Indenture Trustee receives notice from an L/C
Provider of an unscheduled termination of a Letter of Credit and there shall not
have been appointed a replacement L/C Provider who has issued or will issue,
prior to the termination of such Letter of Credit, a Letter of Credit having a
term that extends beyond such date of termination; or

 

  (iii) at any time, the rating of the long-term unsecured debt obligations of
an L/C Provider is below AA (low) by DBRS or the rating of the short-term
unsecured debt obligations of such L/C Provider is below R-1 (middle) by DBRS,
or if an L/C Provider is not then rated by DBRS, the rating of the long-term
unsecured debt obligations of such L/C Provider is reduced below A1 by Moody’s
or the rating of the short-term unsecured debt obligations of such L/C Provider
is reduced below A-1 by S&P;

Rental ULC shall, within 15 Business Days following any such occurrence (but, in
the case of receipt of notice of an unscheduled termination under clause
(ii) above, in no event later than 5 Business Days prior to the pending
termination date of the affected Letter(s) of Credit),

 

  (iv) cause such Letter of Credit (or, in the case of clause (iii) above, all
of the Letters of Credit issued by such L/C Provider) to be replaced with one or
more irrevocable letters of credit issued by one or more L/C Providers with an
aggregate stated amount not less than the aggregate undrawn stated amount of the
affected Letter(s) of Credit, or make any other arrangement which satisfies the
Rating Agency Condition; or

 

  (v) cause draws to be made under the affected Letter(s) of Credit and deposit
the proceeds of such draws to the Cash Collateral (CAD) Account;

provided, however, in the event that at any time the long-term unsecured debt
obligations of an L/C Provider are no longer rated or are rated below A by DBRS,
or, if an L/C Provider is not then rated by DBRS, the long-term unsecured debt
obligations of such L/C Provider are no longer rated A1 by Moody’s or the
short-term unsecured debt obligations of such L/C Provider are no longer rated
A-1 by S&P, Rental ULC shall promptly notify the Indenture Trustee upon becoming
aware of same and Rental ULC shall cause a draw to be made under the affected
Letter(s) of Credit and deposit the proceeds of such draws to the Cash
Collateral (CAD) Account. Rental ULC shall provide each Rating Agency and the

 

22



--------------------------------------------------------------------------------

Indenture Trustee with written notice of the occurrence of any event set out in
Sections 5.2(a)(i), (ii) or (iii).

Other than during a Series 2011-1 Enforcement Period, Rental ULC shall have the
right to, from time to time, withdraw funds from the Cash Collateral Accounts,
reduce the aggregate stated amount of a Letter of Credit or cancel and return a
Letter of Credit to the applicable L/C Provider provided that, in each case,
after giving effect thereto the Series 2011-1 Required Vehicle Collateral Amount
will not exceed the Series 2011-1 Allocation Percentage of the Series 2011-1
Aggregate Vehicle Collateral Amount.

 

  (b) Rental ULC may from time to time deposit Unrestricted Funds and proceeds
of Contributions received by Rental ULC to the Cash Collateral Accounts. Funds
on deposit in the Cash Collateral Accounts shall be invested by Rental ULC in
Eligible Investments from time to time, but always in a manner that will result
in such investments maturing so that such funds will be available for withdrawal
on or prior to the next following Remittance Date. Rental ULC shall hold
possession of the negotiable instruments or securities, if any, evidencing such
investments. On each Settlement Date, all interest and earnings (net of losses
and investment expenses) accrued since the preceding Settlement Date on funds on
deposit in the Cash Collateral Accounts shall be deposited to the Series 2011-1
Rental Account.

 

  (c) On or after the Remittance Date on which all principal and interest owing
to the Series 2011-1 Noteholders has been paid in full, Rental ULC may withdraw
from the Cash Collateral Accounts all amounts on deposit therein and deposit
such amounts into the Master Vehicle Account.

 

  (d) Unless the context requires otherwise, any reference in this Indenture
Supplement to a draw under a Letter of Credit shall be deemed to refer to a
withdrawal from the Cash Collateral Accounts when so applicable.

 

5.3 Reporting

 

  (a) Settlement Report

Not later than 12:00 noon (Toronto time) on each Settlement Date, the
Administrator will provide to the Indenture Trustee a Settlement Report
containing:

 

  (i) the Rental Revenues, Rental ULC Expenses, Depreciation, Proceeds of
Dispositions, Loss on Dispositions (if any) and Gain on Dispositions (if any) in
respect of the related Settlement Period;

 

  (ii) the Series 2011-1 Interest Amount for the Remittance Period ending in the
current Settlement Period;

 

23



--------------------------------------------------------------------------------

  (iii) the percentage of Rental ULC Vehicles by Manufacturer and the ratings of
each such Manufacturer as of such Settlement Date;

 

  (iv) calculations which indicate whether the LC and Cash Collateral Amount
exceeds (or does not exceed) the Required LC and Cash Collateral Amount as of
such Settlement Date;

 

  (v) calculations which indicate whether the Series 2011-1 Required Vehicle
Collateral Amount exceeds (or does not exceed) the Series 2011-1 Allocation
Percentage of the Series 2011-1 Aggregate Vehicle Collateral Amount as of such
Settlement Date; and

 

  (vi) all such other information necessary to make the distributions on the
related Remittance Date pursuant to Sections 4.2 and 4.3.

 

  (b) Fleet Reports

On each Settlement Date, the Administrator will send a Fleet Report to the
Indenture Trustee.

 

  (c) Agreed Upon Procedures

Rental ULC will appoint independent public accountants (which may be the regular
independent public accountants of Rental ULC or any Affiliate of Rental ULC) to
prepare and deliver to the Indenture Trustee written reports in respect of
specified Settlement Periods (as determined below) setting forth the results of
an examination of the Settlement Reports and Fleet Reports for such Settlement
Periods (collectively, the “Reports”) to determine whether:

 

  (i) the data reported and calculations contained in the Reports are the data
required to be reported and the calculations required to be made in accordance
with the Series 2011-1 Transaction Documents;

 

  (ii) the data reported in the Reports reflects the data contained in Rental
ULC’s (or the Administrator’s) systems and other applicable source documentation
of Rental ULC (or the Administrator); and

 

  (iii) in respect of each September Settlement Period (see below) report only,
the ownership permits of the Rental ULC Vehicles are in accordance with the
Series 2011-1 Transaction Documents.

The written reports shall be delivered on the Remittance Date in November of
each year, commencing in November, 2011, and shall be prepared at the expense of
Rental ULC in respect of two Settlement Periods in the 12 month period ending on
the prior September 30, one of which shall always be the September Settlement
Period and the other of which shall be a Settlement Period selected by Rental
ULC.

 

24



--------------------------------------------------------------------------------

  (d) Availability of Reports to Series 2011-1 Noteholders

Each of the reports described above will be available to each Series 2011-1
Noteholder upon request made to the Indenture Trustee.

 

  (e) Repurchase Agreements

Rental ULC shall provide to the Rating Agency and the Indenture Trustee copies
of all Repurchase Agreements entered into by Rental ULC promptly after they have
been entered into by Rental ULC and, in any event, within 30 days after they
have been entered into by Rental ULC.

 

  (f) Event Notices

Rental ULC shall notify the Indenture Trustee and the Rating Agency forthwith
upon learning of the occurrence of any Series 2011-1 Early Amortization Event.

 

5.4 Fleet Composition

 

  (a) Rental ULC shall ensure that at all times the average Original Book Value
of the Rental ULC Vehicles is not more than $40,000.

 

  (b)

In buying Vehicles for Rental ULC, other than pursuant to the Funding/Rental
Purchase Agreement, Rental ULC shall (i) buy only Vehicles produced by
Manufacturers and only of the Model Year corresponding to the current Purchasing
Year or the two Model Years prior to the current Purchasing Year; (ii) buy
Vehicles only from (A) Approved Dealers or Manufacturers, or (B) Avis or Budget
System Members or Avis or Budget pursuant to a Licensee Vehicle Assignment
Agreement in respect of which the Rating Agency Condition, and any other
conditions precedent specified in the Indenture Supplement of any other
outstanding Series or Classes of Notes which have not been waived by the
requisite Noteholders for such other Series or Class of Notes, have been
satisfied and, in the case of Used Vehicles only, (C) any nationally recognized
automobile auction company (“Auction Company”) in the United States or Canada
that is approved to sell Vehicles for Manufacturers, and (D) Ally Credit Canada
Limited or any finance company affiliated with a Manufacturer (“Approved Finance
Company”); (iii) in the case of Vehicles (other than Used Vehicles), buy from
Manufacturers and Approved Dealers only and only against a Manufacturer’s
invoice; (iv) buy from Avis or Budget System Members or Avis or Budget pursuant
to a Licensee Vehicle Assignment Agreement only Vehicles that were new Vehicles
when purchased by the relevant licensee or that were Used Vehicles purchased by
such licensee from an Auction Company or an Approved Finance Company and that
have had no other intermediate owners (except for Avis or Budget or Affiliates
of the relevant Avis or Budget System Member) and in respect of which the
Manufacturer’s invoice of the relevant licensee is delivered; (v) buy Vehicles
for a purchase price that is (A) in the case of Program Vehicles

 

25



--------------------------------------------------------------------------------

 

that are not Used Vehicles, equal to the Original Book Value, and in the case of
Program Vehicles that are Used Vehicles, equal to the depreciated value ascribed
to each Vehicle as at the date of such purchase pursuant to the applicable
Repurchase Agreement, with a reasonable allowance for age, mileage and damage to
such Vehicle, and (B) in the case of Non-Program Vehicles, the fair market value
of each Vehicle (which in the case of Vehicles purchased from Avis or Budget
System Members or Avis or Budget or pursuant to a Licensee Vehicle Assignment
Agreement shall approximate the original cash purchase price paid by the
relevant Avis or Budget System Member or Avis or Budget, as applicable, for such
Vehicle less depreciation at a rate in accordance with Canadian GAAP but in no
event less than 2% per month applied on a straight line basis, with a reasonable
allowance for age, mileage and damage to such Vehicle); and (vi) ensure that,
subject to Section 2.5 of the Funding/Rental Purchase Agreement, the title to
all Vehicles bought for Rental ULC is registered in the name of Rental ULC.

 

5.5 Distributions

Rental ULC shall not make any Distributions to Funding LP other than
Distributions funded solely out of Unrestricted Funds.

 

5.6 Canadian GAAP

In connection with the preparation of its financial statements, Rental ULC shall
notify the Indenture Trustee (x) as to which clause of the definition of
Canadian GAAP is applicable, and (y) from time to time, of any change as to
which clause of the definition of Canadian GAAP is applicable.

ARTICLE 6 AMORTIZATION OF NOTES

 

6.1 Early Amortization Events

Each of the following events will be an Early Amortization Event with respect to
the Series 2011-1 Notes:

 

  (a) if the Series 2011-1 Required Vehicle Collateral Amount exceeds the Series
2011-1 Allocation Percentage of the Series 2011-1 Aggregate Vehicle Collateral
Amount after giving effect to the settlements under the Series 2011-1
Transaction Documents on March 21, 2011 or on any Remittance Date;

 

  (b) the breach of the covenant contained in subsection 5.4(a), which breach
continues for five Business Days after a Settlement Date;

 

  (c)

the inaccuracy when made of a representation or warranty of Rental ULC, Avis,
Budget, or Funding LP, as applicable, herein or in any other Transaction
Document which inaccuracy is reasonably likely to have a Material Adverse Effect
in respect of Rental ULC or Funding LP, provided that if such inaccuracy

 

26



--------------------------------------------------------------------------------

 

is capable of being remedied, then it shall not constitute a Series 2011-1 Early
Amortization Event unless it remains unremedied for five Business Days after
receipt of written notice from the Indenture Trustee;

 

  (d) Avis or Budget failing to pay when due any obligation (the “underlying
obligation”) for a sum certain in excess of $20,000,000 and such failure
continuing for three Business Days after (i) written notice to Avis or Budget,
as applicable, from the party to whom the underlying obligation is owed if there
is no grace period applicable to the underlying obligation; or (ii) the expiry
of any grace period applicable to the underlying obligation;

 

  (e) the occurrence of an Event of Default;

 

  (f) at any time: (i) the LC and Cash Collateral Amount is less than the
Required LC and Cash Collateral Amount; or (ii) Rental ULC shall fail to comply
with Section 5.2(a) within the time periods provided for in Section 5.2(a) (or,
if no time period is provided in Section 5.2(a) for such event or occurrence,
within 15 Business Days after Rental ULC has received written notice from the
Indenture Trustee of such event or occurrence);

 

  (g) on any Remittance Date during the Series 2011-1 Controlled Amortization
Period, Rental ULC fails to pay the Controlled Amortization Amount;

 

  (h) either Rental ULC or Funding LP is no longer directly or indirectly
wholly-owned by the Parent; or

 

  (i) if the average of the ratio of:

 

  (i) the Funding LP Business Revenues for a Settlement Period to

 

  (ii) the sum of (x) Rental Revenues for such Settlement Period and (y) Loss on
Dispositions calculated in respect of Non-Program Vehicles for such Settlement
Period;

for (x) three (3) consecutive Settlement Periods is less than 1.35:1 or (y) for
12 consecutive Settlement Periods is less than 1.6:1.

 

6.2 Series 2011-1 Early Amortization Period

 

  (a) If a Series 2011-1 Early Amortization Event shall occur (other than an
event described under Section 6.1(e) above), the Majority Holders of the Series
2011-1 Notes may, by notice to Rental ULC,

 

  (i) declare that the Series 2011-1 Early Amortization Period shall commence;
and

 

27



--------------------------------------------------------------------------------

  (ii) direct the Indenture Trustee to draw down on a Letter of Credit in whole
or in part or withdraw all or a portion of the funds from the Cash Collateral
Accounts and apply such funds to pay (x) any unpaid Series 2011-1 Interest
Amounts owing pursuant to Sections 4.2(b)(iii) or 4.2(c)(iv), if any, and
(y) transfer the balance of such funds, if any, to the Series 2011-1 Vehicle
Account for the repayment of the Series 2011-1 Notes.

 

  (b) If a Series 2011-1 Early Amortization Event occurs under Section 6.1(e),
the Series 2011-1 Early Amortization Period shall automatically commence and
(i) settlements on the next occurring Remittance Date shall be completed on the
basis that such Remittance Date occurs during the Series 2011-1 Early
Amortization Period, and (ii) the Indenture Trustee will draw down on the Series
2011-1 Letter of Credit and withdraw all of the funds from the Cash Collateral
Accounts and apply such funds to pay (x) any unpaid Series 2011-1 Interest
Amounts owing pursuant to the Series 2011-1 Indenture Supplement, if any, and
(y) transfer the balance of such funds, if any, to the Series 2011-1 Vehicle
Account for the repayment of the Series 2011-1 Notes.

 

6.3 Additional Event of Default

The occurrence of an “Event of Default” as such term is defined in the Parent
Guarantee that has not been waived will be an additional Event of Default under
the Indenture.

ARTICLE 7 GENERAL

 

7.1 Obligations of Rental ULC

Nothing contained in this Indenture Supplement shall in any way modify or
relieve Rental ULC from its obligations to carry out its covenants contained in
the Indenture.

 

7.2 Acceptance

The Indenture Trustee hereby accepts the trust in this Indenture Supplement
declared and provided for and agrees to perform the same on the terms and
conditions herein set forth.

 

7.3 Formal Date

For purpose of convenience, this Indenture Supplement may be referred to as
bearing a formal date of March 17, 2011, irrespective of the actual date of its
execution.

 

7.4 Delivery of Executed Copies

Each party acknowledges delivery of an executed copy of this Indenture
Supplement.

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture Supplement to
be duly executed as of the day and year first above written.

 

WTH CAR RENTAL ULC By:   /s/ David Calabria   Name: David Calabria  
Title:   Vice President & Assistant Treasurer By:       Name:   Title: BNY TRUST
COMPANY OF CANADA, as Indenture Trustee and not in its individual capacity By:  
/s/ Patricia Benjamin   Name: Patricia Benjamin   Title:   Authorized Officer
By:       Name:   Title: